350 S.W.3d 68 (2011)
Tvonne BOHAC, Appellant,
v.
Salim AKBANI, Respondent.
No. ED 95591.
Missouri Court of Appeals, Eastern District, Division Four.
October 11, 2011.
Jack F. Allen, Clayton, MO, for appellant.
Jill L. Schubert, O'Fallon, IL, for respondent.
Before KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Yvonne Bohac (Mother) appeals the judgments of the Circuit Court of St. Louis County dismissing her motion to modify custody, child support, and post-secondary expenses as to the parties' eldest son. Mother contends that the trial court erred when it dismissed her motion to modify because Illinois, having jurisdiction over other matters pending between the parties, was a "more efficient" forum for the action.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).